DETAILED ACTION
This Office Action is in response to Applicants Application filed on December 10, 2021.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the cross reference to related application in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Claim Objections
4.	Claims 9 and 19 are objected to because of the following informalities:  the acronym for SMTP must be spelled out before use.  Appropriate correction is required.

5.	Claim 9 is objected to because of the following informalities:  the hyphen between notification and comprises should be deleted.  Appropriate correction is required.
Claim Rejections – 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
8.	Claim 1 recites the limitation “the one or more” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,127. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed


Claim Rejections – 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-4, 6-9, 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (U.S. Pub. No. 2019/0110112) in view of Mariathasan et al (hereinafter, “Mariathasan”, U.S. Pub. No. 2015/0172897).
As per claims 1 and 11, Maloney discloses a process and system for notification of one or more events of interest contained in a streaming video, the process comprising:
registering, via a server, one or more users (paragraphs 0019 and 0052 discloses a subscriber that is registered to a video streaming system for events);
subscribing, via the server, one or more of the plurality of users as a player participating in one or more events (paragraphs 0019 and 0052 discloses a subscriber that is registered to a video streaming system for events);
detecting, via the server, one or more events in which the player is participating will soon occur (paragraph 0028 discloses a system that has a schedule data for events and participants including approximate times for participant to compete in an event); 
transmitting, by the server, the notification of the one or more events in which the player is participating from the server to the one or more fans with access of the first level prior to the one or more events (paragraph 0024 discloses notifying a user by alerts prior to the upcoming performance and prompting the user to tune in and paragraph 0034 discloses sending network messages to alert subscribers to tune in to their streams); 
receiving, by the sever, a video stream of the one or more events in which the player is participating uploaded by at least one user of the plurality of users (paragraph 0053 discloses a subscriber receiving a video stream); and
providing access, by the server, to a video stream which includes the one or more events of interest in which the player is participating to the one or more fans with first level access (paragraph 0034 discloses the streaming management server providing access to streams based on however the subscribers choose to receive notifications in which the subscribers can request the streams or get the streams automatically).
Although the system disclosed by Maloney shows substantial features of the claimed invention, it does not explicitly disclose:
receiving, by the server, from the player or person acting on behalf of the player authorization granting first level access to or more of the one or more to receive a notification of the occurrence of the one or more events in which the player is participating.
Mariathasan discloses system and method for distributed messaging among members of a community comprising:
receiving, by the server, from the player or person acting on behalf of the player authorization granting first level access to or more of the one or more to receive a notification of the occurrence of the one or more events in which the player is participating (paragraph 0033 discloses receiving notifications to relating to events or contacts that user preselected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney by incorporating or implementing receiving from a user preselected contacts to who the user associates to receive notifications relating to events.
As per claims 2 and 12, Maloney discloses:
wherein registering one or more users (paragraphs 0019 and 0052 discloses a subscriber that is registered to a video streaming system for events) comprises obtaining and storing information on one or more events in which the player is participating in a first database (paragraph 0033 discloses a using information stored in the database to associate a subscriber with a participant appearing the event) and obtaining and storing information for transmitting notifications to the one or more users associated with the information on events (paragraph 0034 discloses a streaming management server may have a database of event particulars in which specific conditions are to trigger alerts to subscribers and how the subscribers choose to get their notifications).
As per claims 3 and 13, Maloney discloses:
wherein registering the one or more users occurs in response to the one or more users replying to a notification transmitted to the one or more users with information inviting the one or more users to register (paragraph 0036).
As per claims 4, 14 and 15, Maloney discloses the invention substantially as claims discussed above.
However, Maloney does not explicitly disclose:
receiving, by the server, from the player or person acting on behalf of the player authorization granting second level access to one or more of the one or more fans with first level access allowing the one or more fans granted second level access authorization to allow the server to access to one or more social media contacts of the fans granted second level access providing to the one or more social media contacts notification of the one or more events of interest in which the players is participating; and
providing to the one or more social media contacts of the fans, authorized at a second level, access to the video stream which includes the one or more events in which the player is participating.
Mariathasan discloses system and method for distributed messaging among members of a community comprising:
receiving, by the server, from the player or person acting on behalf of the player authorization granting second level access to one or more of the one or more fans with first level access allowing the one or more fans granted second level access authorization to allow the server to access to one or more social media contacts of the fans granted second level access providing to the one or more social media contacts notification of the one or more events of interest in which the players is participating (paragraph 0030 and 0050); and
providing to the one or more social media contacts of the fans, authorized at a second level, access to the video stream which includes the one or more events in which the player is participating (paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney by incorporating or implementing receiving from a user preselected contacts to who the user associates to receive notifications relating to events.
As per claim 6, Maloney discloses:
wherein providing access to a video stream of one or more events in which the player is participating will occur involving the participant (paragraph 0024 discloses notifying a user by alerts prior to the upcoming performance and prompting the user to tune in; paragraph 0028 discloses a system that has a schedule data for events and participants including approximate times for participant to compete in an event and paragraph 0034 discloses sending network messages to alert subscribers to tune in to their streams) comprises aggregating video streams from multiple users of the program to allow display through to the one or more users (paragraph 0033 discloses a camera databases that tracks all cameras to provide streams to the subscribers and paragraph 0046 discloses aggregating streams from multiple event streaming kits).
As per claims 7 and 17, Maloney discloses:
wherein providing access to a video stream of a program in which one or more events of one or more events in which the player is participating (paragraph 0024 discloses notifying a user by alerts prior to the upcoming performance and prompting the user to tune in; paragraph 0028 discloses a system that has a schedule data for events and participants including approximate times for participant to compete in an event and paragraph 0034 discloses sending network messages to alert subscribers to tune in to their streams) comprising providing the one or more users access to a private internet video channel (paragraph 0053 discloses a subscriber receiving a video streams).
As per claims 8 and 18, Maloney discloses:
wherein detecting when the one or more events of interest in which the player is participating will occur (paragraph 0028 discloses a system that has a schedule data for events and participants including approximate times for participant to compete in an event) comprises accessing stored information in a suitable database (paragraph 0033 discloses a using information stored in the database to associate a subscriber with a participant appearing the event) and tracking one or more events occurring in the video stream (paragraph 0031 discloses capturing events occurring in the video).
As per claims 9 and 19, Maloney discloses:
wherein transmitting a notification comprises sending an SMTP message or an email to the at one or more users  (paragraph 0047 discloses notifications may sent by email to the subscriber) prior to the one or more events of interest (paragraph 0024 discloses notifying a user by alerts prior to the upcoming performance and prompting the user to tune in and paragraph 0054 discloses the subscribers can be alerted of the particular individual they are following performances in real-time).

13.	Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (U.S. Pub. No. 2019/0110112) in view of Mariathasan et al (hereinafter, “Mariathasan”, U.S. Pub. No. 2015/0172897) and in further view of Rathod (U.S. Pub. No. 2016/0255082).
As per claims 5 and 16, Maloney in view of Mariathasan discloses the invention substantially as claims discussed above.
However, Maloney in view of Mariathasan does not explicitly disclose:
wherein the player or person acting on behalf of the player can rescind the registration of the at least one or more of the one more users granted access of either the first or the second level.
Rathod discloses identifying and storing followers, following users, viewers users and connections for user comprising:
wherein the player or person acting on behalf of the player can rescind the registration of the at least one or more of the one more users granted access of either the first or the second level (paragraph 0032 discloses allowing an organizer of an event to dynamically, automatically and in real-time un-follow users).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney in view of Mariathasan by allowing a an organizer of an event to dynamically, automatically and in real-time un-follow users of a network

14.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (U.S. Pub. No. 2019/0110112) in view of Mariathasan et al (hereinafter, “Mariathasan”, U.S. Pub. No. 2015/0172897) and in further view of Bernstein et al (hereinafter, “Bernstein”, U.S. Pub. No. 2016/0277802).
As per claims 10 and 20, Maloney in view of Mariathasan discloses the invention substantially as claims discussed above,
However, Maloney in view of Mariathasan does not explicitly disclose:
wherein the one or more user may provide real-time commenting and feedback that is accessible to a playerin the video.
Bernstein discloses live video streaming and sharing comprising:
wherein the one or more user may provide real-time commenting and feedback to that is accessible to a participant in the video (paragraph 0063 discloses providing comments during a real-time video stream that is accessible to the participant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Maloney in view of Mariathasan by allowing a viewer to provide comments during a real-time video stream for enabling viewers to engage with other viewers and broadcaster.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS-BURTON whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
September 29, 2022